Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-25, the prior art fails to teach or suggest a method of wireless communication by a base station, comprising a step of receiving a message from the UE during the RACH procedure that includes a beam information report comprising the beam information, in combination with other limitations, as specified in the independent claims 1, 13 and 25. 
Regarding claims 26-44, the prior art fails to teach or suggest a method of wireless communication by a base station, comprising a step of receiving, from the UE, uplink control information (UCI) in an uplink data channel, wherein the UCI is multiplexed with payload data in the uplink data channel based on the offset value, the UCI including beam information, in combination with other limitations, as specified in the independent claims 26, 35 and 44. 
Regarding claims 45-55, the prior art fails to teach or suggest an apparatus for wireless communication, comprising at least one processor coupled to the memory and configured to determine, based on the offset value, resource elements of a resource block for transmitting uplink control information (UCI) in an uplink data channel, wherein the offset value indicates a ratio of the resource elements of the resource block for transmitting the UCI to resource elements of the resource block for transmitting a data payload of an uplink message in the uplink data channel, in combination with other limitations, as specified in the independent claims 45 and 54. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465